Citation Nr: 0022758	
Decision Date: 08/28/00    Archive Date: 09/01/00

DOCKET NO.  99-01 359	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUE

Whether reduction of compensation to the 10 percent rate due 
to incarceration was proper.


REPRESENTATION

Appellant represented by:	South Dakota Division of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stephen L. Higgs, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1973 to 
October 1973. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a determination dated in February 1998 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Sioux Falls, South Dakota.

This case was the subject of a July 1999 hearing before the 
undersigned Board member.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran has been incarcerated in a State penitentiary 
since October 31, 1997, as a result of a felony conviction 
for an offense committed on July 4, 1991, and this fact is 
not in dispute.


CONCLUSION OF LAW

The claim for payment of compensation for service-connected 
disability at more than the 10 percent rate while 
incarcerated is without legal merit.  38 U.S.C.A. § 5313 
(West 1991);  38 C.F.R. § 3.665 (1999);  Sabonis v. Brown, 6 
Vet. App. 424, 430 (1994).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran was in receipt of disability compensation at the 
40 percent rate from December 1977 forward.

A notice to VA from the South Dakota State Penitentiary, 
dated in January 1998, reveals that the veteran was convicted 
of a felony committed on July 4, 1991, resulting in 
incarceration at that institution commencing on October 31, 
1997.

By a letter dated in February 1998, the veteran was informed 
that his disability payments would be reduced to the 10 
percent level as of the sixty-first day of his incarceration, 
pursuant to Title 38 United States Code 5313.  His notice of 
disagreement to this action was received in September 1998.

In a Statement of the Case dated in September 1998, the 
applicable provisions of 38 C.F.R. § 3.665 were quoted 
verbatim, including citations to 38 U.S.C. §§ 501(1) and 5313 
as authority for the regulation.  The language of 38 C.F.R. 
§ 3.665 is very similar, if not identical, to the language of 
38 U.S.C.A. § 5313.  In November 1998, the veteran's 
substantive appeal was received at the RO.

At a July 1999 Board hearing, the veteran acknowledged that 
the issue he was appealing was whether reduction of 
compensation due to incarceration for a felony conviction was 
proper.  He contended that the laws which effect such a 
reduction were violative of the Fifth, Eighth, and Fourteenth 
amendments of the United States Constitution.  He contended 
that the reduction constituted cruel and unusual punishment, 
double jeopardy, an ex post facto law, and a Bill of Retainer 
(presumably he meant a Bill of Attainder), and that the 
applied laws were unconstitutionally vague.  The veteran 
further contended that the current case was "astrict toward 
negligence," apparently on the theory that delayed 
adjudications due to alleged problems with VA mailings caused 
a great amount of loss.  He also raised issues of strict 
liability.  

The veteran made clear during the hearing that, 
notwithstanding other dissatisfactions he expressed with the 
VA system, his objection on appeal was that his compensation 
should never have been interrupted, or in other words, 
reduced to 10 percent due to his incarceration.  Also during 
the hearing, the veteran contended that 38 C.F.R. § 3.665 
does not apply on its face to this case because his VA 
compensation was approved prior to 1980.  


Analysis

The Board notes that the correspondence from the veteran in 
the claims file, and his hearing testimony, reflect awareness 
of the substance of the laws and regulations under which his 
compensation was reduced to 10 percent.  The statement of the 
case provided adequate notice of those regulations, and the 
veteran's November 1998 Form 9 (substantive appeal) reflects 
that he had actual notice of the regulations, and that he 
reviewed their contents thoroughly.

The veteran is subject to the provisions of 38 U.S.C.A. 
§ 5313 and 38 C.F.R. §§ 3.665(a), (c)1, and (d), which 
provide in pertinent part that any person who is entitled to 
compensation and who is incarcerated for conviction of a 
felony after October 7, 1980, in a Federal, State or local 
penal institution shall not be paid such compensation, for 
the period beginning on the sixty-first day of such 
incarceration and ending on the day such incarceration ends, 
in an amount that exceeds compensation at the 10 percent 
rate.  Clearly, the letter from the South Dakota State 
Penitentiary dated in January 1998 shows that the veteran is 
such an individual, and the veteran has not contended 
otherwise.  Therefore, his service-connected disability 
benefits have been properly reduced to the 10 percent level.

The veteran has contended that 38 C.F.R. § 3.665(c), properly 
interpreted, provides that veterans who received VA 
disability compensation prior to 1980 are not subject to a 
reduction in compensation due to incarceration for a felony.  
38 C.F.R. § 3.665(c), which pertains to applicability of 38 
C.F.R. § 3.665(a), provides as follows:

(c) Applicability. The provisions of 
paragraph (a) of this section are 
applicable to the following persons:
    (1) A person serving a period of 
incarceration for conviction of a felony 
committed after October 7, 1980.
    (2) A person serving a period of 
incarceration after September 30, 1980 
(regardless of when the felony was 
committed) when the following conditions 
are met:
    (i) The person was incarcerated on 
October 1, 1980; and
    (ii) An award of compensation or DIC 
is approved after September 30, 1980.

The Board interprets 38 C.F.R. 3.665(c)(1) as establishing 
that 38 C.F.R. 3.665(a) applies (and through it 38 C.F.R. 
3.665 generally applies) to persons who are serving a period 
of incarceration for a felony committed after October 7, 
1980, with no provisos or caveats.  The veteran is serving a 
period of incarceration for a felony committed on July 4, 
1991, which is clearly after October 7, 1980.  Therefore, he 
is subject to those provisions of 38 C.F.R. § 3.665 which 
require that compensation be reduced to 10 percent due to 
incarceration.  

38 C.F.R. § 3.665(c)(2) applies only in that very narrow set 
of cases where the individual was incarcerated on October 1, 
1980;  in such a case, a person would not be subject to 38 
C.F.R. 3.665(a) if compensation were approved on or before 
September 30, 1980.  Since the veteran was not incarcerated 
on October 1, 1980, 38 C.F.R. § 3.665(c)(2) does not bar 
application of 38 C.F.R. § 3.665(a) in this case.

In light of the foregoing, the Board concludes that the claim 
for entitlement to payment of compensation for service-
connected disability at more than the 10 percent rate while 
incarcerated is without legal merit.  Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).

The Board acknowledges that the veteran has challenged the 
statutory and regulatory provisions under which his 
disability compensation was reduced from the 40 percent rate 
to the 10 percent rate as a result of incarceration as 
violative of the United States Constitution.  The Board has 
no jurisdiction over such issues.  The Board is bound by the 
applicable statutes, VA regulations, and precedent opinions 
of the VA General Counsel, see 38 C.F.R. § 20.101(a) (1999), 
and therefore may not void federal statutes or VA regulations 
as unconstitutional.  The Board further acknowledges that the 
veteran has made contentions against VA sounding in 
negligence and strict liability.  Nowhere in the statues and 
regulations that govern the Board's jurisdiction is there 
authority to adjudicate claims against VA on theories of 
negligence or strict liability.  As to whether the veteran's 
contentions along these lines have merit, and in what manner 
the veteran might pursue these challenges to VA's actions and 
the laws and regulations which apply in this case, the 
undersigned suggests (as she did at the Board hearing) that 
the veteran seek advice from an experienced attorney, such as 
a pro bono attorney who represents claimants before the Court 
of Appeals for Veterans Claims.

During his hearing and in other correspondence, the veteran 
has alluded to problems with representation, asserting that 
he had made multiple requests for representation and 
generally expressing dissatisfaction with the representation 
he had received.  Two items of June 1999 correspondence from 
the veteran's representative, the South Dakota Division of 
Veterans Affairs, to the veteran, attached to a June 1999 
Form 646 provided to the RO by the representative, reflect 
that the veteran's representative did not take on the 
veteran's cause more aggressively because it was felt that 
the veteran's legal and factual contentions were without 
merit, and that the veteran was advised by the representative 
that his assertions were without merit.  While the veteran 
may have been better served if the correspondence remained 
unknown to VA, it appears to the undersigned (as she stated 
at the Board hearing) that the veteran's dissatisfaction with 
his representative is a matter to be resolved between the 
representative and the veteran.  In light of the veteran's 
claimed lack of access to legal materials, he is here 
referred to 38 C.F.R. §§ 20.600 to 20.608, and especially 38 
C.F.R. § 20.601, which provides that "[a] specific claim may 
be prosecuted at any one time by only one recognized 
organization, attorney, agent or other person properly 
designated to represent the appellant."  The veteran is 
further advised that 38 C.F.R. § 20.607 provides in part that 

an appellant may revoke a 
representative's authority to act on his 
or her behalf at any time, irrespective 
of whether another representative is 
concurrently designated.  Written notice 
of the revocation must be given to the 
agency of original jurisdiction or, if 
the appellate record has been certified 
to the Board for review, to the Board of 
Veterans' Appeals.  The revocation is 
effective when notice of the revocation 
is received by the agency of original 
jurisdiction or the Board, as applicable.  
An  appropriate designation of a new 
representative will automatically revoke 
any prior designation of representation.  

The veteran indicated at the July 1999 RO hearing that the 
individual representative assigned to him declined to attend 
the veteran's Board hearing because the representative felt 
the veteran's claim was groundless.



ORDER

The claim for payment of compensation for service-connected 
disability at more than the 10 percent rate while 
incarcerated is denied. 



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

 

